Citation Nr: 0501908	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-02 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.  

2.  Entitlement to service connection for disability of the 
left leg (kneecap).  

3.  Entitlement to service connection for disability of the 
right leg (kneecap).  

4.  Entitlement to service connection for left ankle 
instability.  

5.  Entitlement to service connection for right ankle 
instability.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from August 1953 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The Board remanded the case to the RO in January 2004 for 
further development and consideration.  The RO since has 
completed the development requested, continued to deny the 
claims, and returned the case to the Board for further 
review.  


FINDINGS OF FACT

1.  There is no medical evidence of arthritis of the 
veteran's feet, and his current possibly venous congestion of 
the feet is not shown to be related to his military service 
or to another disability of service origin.  

2.  The veteran sustained an acute and transitory left knee 
injury during service, but arthritis of the left knee is not 
radiologically documented and no current left knee disability 
is related to his military service.  

3.  Current disability of the veteran's right leg, including 
his knee and kneecap, is not shown.  

4.  Current disability of the veteran's ankles, including 
instability, also is not shown.  




CONCLUSIONS OF LAW

1.  Arthritis of the feet was not incurred in or aggravated 
by active service, nor did arthritis of the feet manifest to 
a compensable degree within one year after service discharge, 
nor is it proximately due to or the result of or aggravated 
by a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).  

2.  Disability of the left leg (kneecap) was not incurred in 
or aggravated by active service, nor did arthritis of the 
left knee manifest to a compensable degree within one year 
after service discharge, nor is it proximately due to or the 
result of or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

3.  Disability of the right leg (kneecap) was not incurred in 
or aggravated by active service, nor is it proximately due to 
or the result of or aggravated by a service-connected 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 2001); 
38 C.F.R. §§ 3.303, 3.310 (2004).  

4.  Left ankle instability was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. §§ 3.303, 3.310 
(2004).  

5.  Right ankle instability was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131 (West 2001); 38 C.F.R. §§ 3.303, 3.310 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 - 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.



The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

Here, the RO initially denied the claims as not well grounded 
in a December 1999 rating action, but because of the November 
2000 enactment of the VCAA, the veteran was sent a VCAA 
notification letter in November 2001, after which the RO 
readjudicated the claims and denied them on a de novo basis 
in April 2002.  This was in accordance with the holding in 
Pelegrini II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant of the medical and lay information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Pelegrini II, at 120 - 21.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id.  

According to VAOGCPREC 7-2004 the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as 
the document meets the four content requirements listed 
above.  See also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (implicitly holding that RO decisions and statements 
of the case (SOCs) may satisfy this requirement).

VA's GC addressed the issue of the "fourth element" of the 
VCAA notice as outlined by the Court in Pelegrini I.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, and, as mentioned, requires VA to request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The GC opinion held that 
this language was obiter dictum and not binding on VA.  
See VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 
18 Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the GC opinion stated VA may make a determination 
as to whether the absence of such a generalized request, 
under 38 C.F.R. § 3.159(b)(1), is prejudicial to the 
claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate a claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent GC opinions.  38 U.S.C.A. 
§ 7104(c).  

Here, although the November 2001 VCAA notice letter did not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  

The VCAA letter requested the appellant to provide or 
identify any evidence supporting the claims and outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice the appellant, and thus, the Board finds this to be 
harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   

The RO has attempted to obtain the veteran's service medical 
records (SMRs) but was informed by the National Personnel 
Records Center (NPRC) that, if they had been maintained at 
that facility, they were possibly destroyed in a fire.  
Subsequently, the RO also determined the veteran's SMRs were 
not on file at the Office of the Surgeon General, so no 
extracts to consider.  The only SMRs available are the report 
of his discharge from active service and SMRs from June 1955 
that are irrelevant.  

But, private clinical records from 1965 to 2002 from Dr. 
Holcombe have been obtained, and the veteran has been 
afforded two VA medical examinations for the purpose of 
determining whether the claimed disabilities are of service 
origin.  Also, he has declined the opportunity to testify at 
a hearing in support of his claims.  

The more recent statements and correspondence from the 
appellant and the appellant's representative do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted as well for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 Vet. 
App. 398, 406 (1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.   



Service connection will be granted, too, on a secondary basis 
for disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
And 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability, but compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  See, too, 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish, [not 
only] . . . the existence of a disability [but also] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000)).  Also 
found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Background

As alluded to, other than the report of the examination for 
service discharge, which revealed no pertinent abnormality 
except for the absence of the distal phalanx of the right 
great toe, the veteran's SMRs are unavailable.  His military 
service ended in June 1955.

Private treatment records by Dr. Holcombe from 1965 to 2002 
are, however, on file.  A September 1968 clinical notation 
indicates the veteran had twisted his left knee playing ball, 
but X-rays were negative for a fracture.  An Ace bandage was 
applied.  In December 1996 it was noted that he had a 
deformity of his left foot.  

On VA examination in July 1999 the veteran reported having 
developed problems of instability of his ankles sometime in 
the 1950s, worse in his left ankle than the right.  He 
reported that he had received physical therapy and had been 
given 
anti-inflammatory medication and an Ace wrap, which had 
provided some help.  But he said that he continued to have 
instability and pain in his ankles.  He reported that these 
symptoms, in turn, affected his gait.  He also complained of 
left knee problems since a vehicular accident during service, 
but no X-rays were taken at that time and the only treatment 
consisted of a bandage for his knee.  As well, he complained 
of pain and occasional instability (giving way) in his left 
knee.  After an objective physical examination the evaluating 
physician recommended 
X-rays of the knee and ankles, particularly to determine 
whether the veteran's lateral ligament complex was grossly 
disrupted due to repetitive trauma of the ankles.  This, it 
was suspected, had caused a fair amount of disability.  

VA X-rays of the veteran's left knee in July 1999 revealed no 
significant arthritic change, joint space narrowing or 
malalignment on weight-bearing.  X-rays of his ankles in July 
1999 demonstrated no osteochondral injury or significant 
arthritic change and no acute injury was seen, but there were 
small plantar surfaces and small enthesis at the Achilles 
insertion, bilaterally.  Additional VA X-rays of his 
left knee in March 2004 again were negative.  

In his April 2002 Notice of Disagreement (NOD), the veteran 
stated that during service he had only been given a bandage 
for a left knee injury sustained in a vehicular accident.  
And he claimed that his other disabilities were secondary to 
that left knee disability.  

In his February 2003 Substantive Appeal (VA Form 9), the 
veteran reported that the vehicular accident in service threw 
him out of a truck and he landed on his knees.  Since then, 
he had experienced pain in his feet, legs, and ankles.  He 
did not seek medical attention at the time of the incident 
because he was young and paid little attention to the 
discomfort.  

On VA examination in March 2004 the evaluating physician 
reviewed the veteran's claims file.  The veteran reported 
having had a minor injury to his left knee in a vehicular 
accident during service and had only received some 
anti-inflammatory medications at the time of the injury but 
had not received any real treatment.  He complained of pain 
in the medial aspect of the left knee and episodes of giving-
way and effusion.  He reported that he frequently used a cane 
but did not have it at the time of the examination and did 
not use a knee brace.  He had never had physical therapy, or 
injections or surgery on his knee.  He complained of a 
burning sensation and aching pain of both feet and was unsure 
of the etiology of his foot problems.  He did not used shoe 
inserts or orthotics.  He denied having current problems with 
ankles.  After an examination the diagnoses were:  
medial compartment degenerative joint disease (DJD) of the 
left knee, probable venous congestion related burning of the 
feet, and bilateral onychomycosis.  

The examiner stated that, while the veteran had injured his 
left knee during service, the fact that he had experienced 
left knee pain only for a few years, and this pain was 
typically associated with medial compartment degenerative 
changes, it was felt that it was not at least as likely as 
not that his current (left) knee pain was associated with his 
military service or any event during service.  It was also 
felt that any current problems with the feet or ankles were 
not related in any way to disability of the left knee.  
Further, it was felt that it was not at least as likely as 
not that the left knee pain had aggravated either of these 
problems.  



Analysis

As mentioned, the RO has tried desperately to obtain the 
veteran's SMRs, but unfortunately to no avail.  He also has 
been given several opportunities to submit additional, 
alternative, evidence to compensate for this.  Where, as 
here, the SMRs are missing through no fault of the veteran, 
the absence of medical corroboration may not be equated as 
"negative" evidence.  Nowhere do VA regulations provide 
that a veteran must establish service connection through 
medical records alone.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) and Earle v. Brown, 6 Vet. App. 558, 561 
(1994).  "[D]eterminations of service connection, generally, 
are to be evaluated in light of all evidence of record, 
and not based solely upon an evaluation of medical or 
official military records."  Earle v. Brown, 6 Vet. 
App. 558, 561 (1994).  In O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991), it was held that "where the [SMRs] are 
presumed destroyed, the BVA's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."

Arthritis of the Feet

The fatal deficiency in the veteran's claim for service 
connection for arthritis of the feet is the absence of 
sufficient proof that he currently has arthritis in his feet.  
In other words, the threshold minimum requirement for service 
connection is that he at least establish by competent medical 
evidence that he currently has the condition claimed.  And 
bear in mind this evidentiary requirement of proof of current 
disability is unaffected by the presence or, in this 
particular case, absence of his SMRs.  So their absence, at 
least in this limited respect, is inconsequential.

Although the veteran sincerely believes that he has arthritis 
of the feet, he has not submitted or otherwise identified any 
probative evidence to substantiate this allegation.  The only 
indication of arthritis of the feet comes from him, 
personally.  The earliest post-service clinical evidence of 
pathology of the feet was first recorded in December 1996, of 
an unspecified deformity of the left foot. 

More recently, the veteran has reported having pain in his 
feet since an in-service injury to his left knee.  However, 
the 2004 VA examination found only that he probably had 
venous congestion of the feet.  And of equal or greater 
significance, the examiner, after reviewing the claims file, 
opined that any current problem with the veteran's feet was 
not related to any disability involving his left knee.  
Moreover, arthritis of the feet is not radiologically 
documented, i.e., confirmed by 
X-rays.  

Accordingly, service connection for arthritis of the feet is 
not warranted.  

Left Leg (Kneecap)

The Board will accept as credible the veteran's statements 
that he injured his left knee during service - after all, 
this is only fair given his missing SMRs.  But, by his own 
admission, he received no treatment during service in 
addition to that which was initially rendered and merely 
consisted of being given some 
anti-inflammatory medication and a bandage or Ace Wrap.  He 
reiterated this at his 2004 VA examination, acknowledging not 
having received any real treatment.  During his 1999 VA 
examination he had reported also being given physical 
therapy, but he further related that his only treatment in 
service consisted of being given a bandage or Ace wrap.  So 
the Board concludes that the comment of having received 
physical therapy was a reference to treatment of the left 
knee following the September 1968 post-service twisting 
injury of the left knee, although at the 2004 VA examination 
he also reported never having had physical therapy.  

X-rays in September 1968 were negative for a fracture and, 
although the diagnoses on VA examination in 2004 included 
medial compartment DJD of the left knee, this was not based 
on any X-rays taken at the time of that examination.  Rather, 
VA X-rays in 1999 were negative for arthritis of the left 
knee - as were VA X-rays in March 2004.  So arthritis of the 
left knee is not radiologically documented.  Even if it was, 
though, it was not initially manifested within the one-year 
presumptive period following discharge from service.  
Moreover, the 2004 VA examiner, after reviewing the claims 
file, opined that the veteran's current left knee pain was 
not at least as likely as not due to the reported injury in 
service.  

This is the only competent medical opinion on file as to the 
etiology of any current left knee pathology.  And it is 
definitively unfavorable and uncontroverted.  Consequently, 
service connection for disability of the left leg and knee is 
not warranted.  

Right Leg (Kneecap) and Instability of the Ankles

The fatal deficiency in the veteran's claim for service 
connection for disability of the right leg (kneecap) and 
instability of the ankles is the absence of sufficient proof 
that he currently has these disabilities.  Again, for a 
minimally viable claim, he must at least establish by 
competent medical evidence that he has the conditions 
alleged.

But this notwithstanding, although the veteran sincerely 
believes that he has these disabilities, he has not submitted 
or otherwise identified any probative evidence to 
substantiate this allegation.  The only indication of these 
disabilities comes from him, personally.  And as a layman, he 
is not qualified to make this determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

At the 1999 VA examination the veteran complained of pain and 
instability of the ankles since the 1950s, but X-rays 
revealed no osteochondral injury or significant arthritic 
changes and no acute injury, although there was enthesis at 
the Achilles tendon insertions, bilaterally.  And even during 
the subsequent March 2004 VA examination he denied having any 
current problems with his ankles.  Aside from that, the 2004 
VA examiner opined, after a claims file review, that any 
current problem of the ankles was not at least as likely as 
not related to military service.  

Similarly, current pathology of the veteran's right knee is 
not clinically documented.  

So the claims must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


ORDER

Service connection for arthritis of the feet, disability of 
the left leg (kneecap), disability of the right leg 
(kneecap), left ankle instability, and right ankle 
instability is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


